PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/911,941
Filing Date: 25 Jun 2020
Appellant(s): The Chamberlain Group LLC



__________________
Jonathan H. Urbanek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As of claim 1, Appellant argues (appeal brief page 15 of 24) that combination of Ruckart and Brondrup fails to discloses “receiving, at the access control device, a command that instructs the access control device to enable access to the secured premises by a first entity, wherein the command is received by the access control device from a server computer after receipt by the server computer of an authentication code from a mobile device associated with the first entity.” The Examiner respectfully disagrees.
Appellant states “To the extent that paragraph [0065] of Ruckart describes an “access code,” paragraph [0065] fails to discloses that the access code is received from the wireless terminal 150”. The Examiner respectfully disagrees. 
Ruckart discloses that the access authorization server 110 prompt the user 160 to provide authentication information, such as an access code or biometric identification information (see paragraph [0061]). Ruckart further discloses that the wireless terminal 150 is used to provide biometric identification data to the access authorization server 9see paragraph [0063]). Ruckart further discloses that the user 160 enters the code into the wireless terminal 150 (see paragraph [0067]), hence disclosing that the server receives the code from the wireless terminal 150.
As of claim 1, Appellant further argues (appeal brief page 10 of 24) that combination of Ruckart and Brondrup does not teach “in response to the command, enabling by the access control device access to the secured premises when the mobile device associated with the first entity is determined to be proximate to the access control device”. The Examiner respectfully disagrees.
The Examiner would like to point that claim language does not disclose how it is determined that the first entity is proximate to the access control device or the step of determining proximity has to be done “in response to the command” or after the command is received.
Based on reading the claim language “in response to the command, enabling, by the access control device, access to the secured premises when the mobile device associated with the first entity is determined to be proximate to the access control device and when an authorization to access the secured premises has been granted to the first entity by a second entity with administrative status associated with the secured premises” the steps of determining proximity and receiving authorization by a second entity are not interpreted as being performed in response to the command because based on the specification authorization to access the secured premises by a second entity is done before the command (see paragraph [0005]).
Further dependent claims 6-7 disclose “wherein the first entity is determined to be proximate to the access control device based at least in part on comparison of the location of the mobile device with a location of the access control device or with an area adjacent the access control device, wherein the comparison is performed by at least one of the access control device, the mobile device and the server computer.” This further suggest that server determines the proximity of the mobile device and in order to unlock the lock and maintain the security the server will determine the proximity first and then issue the command. This interpretation is consistent with the applicant’s specification (paragraph [0013] “a web service for detecting the proximity of a portable electronic device to the lock; receiving credentials from the portable electronic device; and issuing a command for receipt by the lock”).
So it is the Examiner’s position that Ruckart discloses an access control device that: 1)“receives a command from a server computer that instructs the access control device to enable access to a secured premises (via access authorization server 110 instructing the security processor 170 to permit access to the user); and 2) enables access when a mobile device is proximate to the access control device (via detecting location of the wireless terminal 150 and determining if it is near a location where access is desired; see paragraph [0065]).
In order to further support Examiner would like to point out that based on MPEP 2144.04(IV)(C) “the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.
Independent claims 9 and 17 include language similar to the language of claim 1 discussed above and same argument and reply applies to them.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NABIL H SYED/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683      

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                   
                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.